--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated 02/12/2021 is acknowledged. 
Priority
This application claims benefit in a provisional application 62/877,063 filed on 07/22/2019.
Claim Status
Claims 1-4, 6, 9, 11-19, and 21-24 are pending and examined. Claims 5, 7, 8, 10, and 20 were cancelled. Claims 1, 11, 16, 18, and 19 were amended. Claims 21-24 were newly added. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 5, 8-11, 13, 14, 16, 19, and 20 are withdrawn because rejections were obviated with claim amendments dated 02/12/2021.
New and Modified Claim Rejections -35 USC § 103 
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 6,287,588 B1 Date of Patent September 11, 2001 – of record in PTO-892 dated 11/12/2020) and Ma (US 6,497,902 B1, Date of Patent December 24, 2002 - of record in PTO-892 dated 11/12/2020).
The claims encompass a composition comprising polymer microparticles coated with a first substance, a thermoresponsive hydrogel comprising a polymer and a crosslinker, and second active substance incorporated into the thermoresponsive hydrogel, wherein the first active substance is a bond morphogenic protein and the second active substance is a growth factor.  
The teachings of Shih are related to a composition for releasing a bioactive agent or a drug within a biological environment in a controlled manner. The composition is a dual phase polymeric agent delivery composition comprising a continuous biocompatible gel phase, a discontinuous particulate phase comprising defined microparticles and an active agent to be delivered. A microparticle containing a bioactive agent is releasably entrained within a biocompatible polymer gel matrix. The release of the agent is prolonged over a period of time, and the delivery may be modulated and/or controlled. In addition, a second agent may be loaded in some of the microparticles and/or the gel matrix (Abstract). The drug delivery system is suitable for delivering protein and peptide drugs over an extended period (column 2 lines 19-23). One or more agents may be located in the microparticle alone or both in the microparticle 
Shih does not teach a crosslinker.
The teachings of Ma are related to biocompatible hydrogels for controlled release matrices. The hydrogels include at least one water soluble polymer/copolymer and at least one multivalent cation containing compound. A method of preparing such a composition comprises the step of controlling a rate of gel formation by varying at least one of solubility of cation containing compounds, cation concentrations, mixture of cation containing compounds, polymer concentration, and gelation temperature (Abstract). The hydrogels are ionically crosslinked hydrogels having adjustably controllable gelation rates, and are useful for applications requiring varied gelation rates (column 3 lines 15-20). The gel-forming solution can 
The teachings of Shih and Ma are related to hydrogels formed from biocompatible polymers where the hydrogels are useful as controlled release matrices, and it would have been obvious to have combined them because they are in the same field of endeavor.
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising polymer microparticles coated with a first active substance and a thermoresponsive hydrogel comprising a polymer, with a reasonable expectation of success because Shih teaches a composition for controlled delivery of active agents comprising polymer microparticles loaded with an active agent and wherein the microparticles are suspended in a thermoresponsive gel. The gel is interpreted as a hydrogel because Shih teaches that the gel is soluble in water at low temperature but gels at physiological mammalian body temperatures. Shih at claim 3 also refers to the gel as hydrogel. It would have been obvious to have loaded the microparticles with the active agent by coating the micoparticles with the active agent because Shih teaches pan coating microparticles with an active agent. Pan coating would have resulted in 
Regarding claim 2, the hydrogel comprises alginate.
Regarding claim 3, it would have been obvious to have formed the microparticles from polyethylene because Shih teaches polyethylene as a suitable polymer for forming the microparticles (column 6 lines 1-11).
Regarding claims 4 and 9, Shih teaches that active agent may be loaded in the microparticle until the microparticle structure, and/or gelation properties of the polymer or copolymer are adversely affected. From about 0.0001 to 30% by weight of a drug may be loaded into a microparticle. The drug carrying microparticles will generally make up between 0.0001 to 30% by weight of the formulation. These ranges of drug/microparticle loading are not limited. Provided that functionality is maintained, drug loadings outside these ranges are encompassed (column 9 lines 50-67). The claimed concentration ranges drugs are obvious because they overlap with the prior art concentration ranges. A person of ordinary skill in the art would have been capable of determining the concentration of active agent in a dose. The application was reviewed and there is no evidence that the claimed ranges are critical.
Regarding claims 12-14, it would have been obvious to have formulated the gel to controllably release the first active agent and the second active agent from a period of a few days up to a year, with a reasonable expectation of success because Shih teaches that the gel may be 
Regarding claim 15, Shih describes the particles as microparticles. A person skilled in the art would have recognized that microparticles have a size in the range from 1 micron to 1000 microns. The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 16, it would have been obvious to have formed the composition to have a gelation temperature of 37°C, with a reasonable expectation of success because Shih teaches that in a preferred embodiment the composition has a gelation temperature of approximately 37°C. 
Regarding claim 17, it would have been obvious to have formed the composition to be a liquid at temperatures below 37°C, with a reasonable expectation of success because Shih teaches that in the preferred embodiment the composition is a gel at approximately 37°C and a liquid at temperatures below 37°C. The claimed limitation is met because 0°C is encompassed by a temperature range of below 37°C.
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the composition by coating polymer microparticles with a first active substance to form coated microparticles, and adding the coated microparticles to a thermoresponsive hydrogel comprising a second active substance to make a bone repair composition, with a reasonable expectation of success because Shih teaches compositions and methods of making a bioactive agent delivery system suspended in gelling solution (column 5 line 54-58) where a bioactive agent is incorporated into a microparticle via air suspension coating or pan coating (column 6 lines 33-
Regarding claim 19, it would have been obvious to have formed the composition to have a gelation temperature of 37°C, with a reasonable expectation of success because Shih teaches that in a preferred embodiment the composition has a gelation temperature at approximately 37°C. A temperature of approximately 37°C is a physiologic temperature.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Ma as applied to claims 1-4, 9, and 12-19 above, and further in view of Palasis (US 6,369,039 B1 Date of Patent April 9, 2002 - of record in PTO-892 dated 11/12/2020).
The claim encompasses the composition of claim 1, wherein the first active substance comprises BMP-2, BMP-7, BMP-9, or a combination thereof.
The teachings of Shih and Ma are relied upon as summarized above. They do not teach the specific bone morphogenic protein 9.

The teachings of Palasis and Shih modified with Ma are related to compositions for localized delivery of therapeutic agents including bone morphogenic protein, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected BMP-2, BMP-7, BMP-9, or a combination thereof and utilized it as the first active agent in Shih’s composition, with a reasonable expectation of success because Shih teaches that the active agent is selected from bone morphogenic proteins and it was known from Palasis that bone morphogenic proteins contain 15 different proteins including the three claimed proteins. Any one BMP, or a combination thereof, would have been obvious to use in Shih’s composition. The selection of a known material suitable for its intended purpose supports obviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 6,287,588 B1 Date of Patent September 11, 2001 - of record in PTO-892 dated 11/12/2020).
The claims encompass a method of making a bone repair composition.
The teachings of Shih are relied upon as summarized above.
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the composition by coating polymer microparticles with a first active substance to form coated 
Regarding claim 19, it would have been obvious to have formed the composition to have a gelation temperature of 37°C, with a reasonable expectation of success because Shih teaches that in a preferred embodiment the composition has a gelation temperature at approximately 37°C. A temperature of approximately 37°C is a physiologic temperature.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shih and Ma as applied to claims 1-4, 9, and 12-19 above, and further in view of Altomare et al. (J Mater Sci: Mater Med, published 2016, pages 1-13).

The teachings of Shih and Ma are relied upon as summarized above. They do not teach methylcellulose in the thermoresponsive gel. 
The teachings of Altomare et al. are related to investigation of methylcellulose as a possible temporary substrate having thermoresponsive properties. Thermoreversible properties of methylcellulose hydrogels were investigated. The hydrogel composed of 8% w/v of methyl cellulose with 0.05 M Na2SO4 had a thermoreversability temperature of 37°C (Abstract). In vitro cytotoxicity evaluation suggests that selected hydrogels might be promising materials for biomedical applications (Conclusion).
The teachings of Altomare and Shih modified with Ma are related to compositions comprising thermoreversible hydrogels, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoreversible hydrogel in Shih modified with Ma by utilizing a blend of thermoreversible polymers as the thermoreversible hydrogel, with a reasonable expectation of success because Shih teaches that the thermoreversible hydrogel comprises a blend of polymer. It would have been obvious to have selected methylcellulose and added it to Shih’s thermoreversible hydrogel, with a reasonable expectation of success because it was known from Altomare that methycellulose is useful for making a hydrogel that thermoreverses at 37°C. One of skill would have been motivated to use methylcellulose because Shih requires the thermoreversible hydrogel to gel at 37°C and Altomare showed that methylcellulose gels at 37°C. There would have been a reasonable expectation of success in combining methylcellulose . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shih and Ma as applied to claims 1-4, 9, and 12-19 above, and further in view of Mitra et al. (Indian J Pharm Sci. published 2011, pages 355-366).
The teachings of Shih and Ma are relied upon as summarized above. They do not teach the limitations of claim 21.
The teachings of Mitra are related to use of chitosan microspheres in drug delivery systems. Synthetic polymers are usually nonbiocompatible, non-biodegradable and expensive. Natural polymers such as chitin and chitosan are devoid of such problems. Chitosan comes from the deacetylation of chitin, a natural biopolymer originating from crustacean shells. Chitosan is a biocompatible, biodegradable, and nontoxic natural polymer with excellent film-forming ability. The techniques employed to microencapsulate with chitosan include ionotropic gelation, spray drying, emulsion phase separation, simple and complex coacervation (Title and Abstract). 
Chitosan microspheres/nanoparticles are used to provide controlled release of many drugs and to improve the bioavailability of degradable substances such as proteins, as well as to improve the uptake of hydrophilic substances across the epithelial layers. Chitosan microspheres can be prepared by reacting chitosan with controlled amounts of multivalent anion resulting in cross-linking between chitosan molecules. This crosslinking can be achieved in acidic, neutral, or basic environments depending upon the methods applied (Methods of Chitosan Microsphere 

	The teachings of Mitra and Shih modified with Ma are related to microparticles suitable for drug delivery and it would have been obvious to have combined their teachings because they are in the same field of endeavor. 
Regarding claim 21, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making the composition of Shih by replacing polyethylene microparticles with microparticles formed from a biodegradable polymer, with a reasonable expectation of success because Shih teaches that microparticles may be formed from a non-biodegradable polymer such as polyethylene or a biodegradable polymer (column 6 lines 1-15). It would have been obvious to have selected chitosan as the biodegradable polymer, with a reasonable expectation of success because Mitra teaches that chitosan is a suitable biodegradable polymer for making microparticles intended for drug delivery systems. One of ordinary skill in the art would have been motivated to select chitosan because it was known as a biocompatible, biodegradable, and nontoxic natural polymer with excellent film-forming ability according to Mitra. The selection of a known material suitable for its intended purpose supports obviousness. 

Shih requires microparticles, which implies that the particles have a micron size range from 1 micron up to 1000 microns. As evidenced by paragraph 0036 of the present application, particle size range from 500 microns to 800 microns can be injected through a 13G or a 16G needle. The claimed particle size range is obvious because it overlaps with the prior art range of from 1 micron up to 1000 microns. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Ma as applied to claims 1-4, 9, and 12-19 above, and further in view of Altomare et al. (J Mater Sci: Mater Med, published 2016, pages 1-13), Mitra et al. (Indian J Pharm Sci. published 2011, pages 355-366), and Palasis (US 6,369,039 B1 Date of Patent April 9, 2002).
The teachings of Shih and Ma are relied upon as summarized above. They do not teach the limitations of claims 23 and 24.
The teachings of Mitra are related to use of chitosan microspheres in drug delivery systems. Synthetic polymers are usually nonbiocompatible, non-biodegradable and expensive. 
Chitosan microspheres/nanoparticles are used to provide controlled release of many drugs and to improve the bioavailability of degradable substances such as proteins, as well as to improve the uptake of hydrophilic substances across the epithelial layers. Chitosan microspheres can be prepared by reacting chitosan with controlled amounts of multivalent anion resulting in cross-linking between chitosan molecules. This crosslinking can be achieved in acidic, neutral, or basic environments depending upon the methods applied (Methods of Chitosan Microsphere Preparation). Emulsion crosslinking utilizes the reactive functional amine group of chitosan to cross-link with aldehyde groups of the cross-linking agent. In this method, water-in-oil (w/o) emulsion is prepared by emulsifying the aqueous solution of chitosan in the oil phase. Aqueous droplets are stabilized using a suitable surfactant. The stable emulsion, thus formed, is cross-linked by using an appropriate cross-linking agent such as glutaraldehyde to harden the droplets. Microspheres are filtered and washed repeatedly with n-hexane followed by alcohol and then dried. By this method, particle size of the microspheres can be controlled.
The teachings of Altomare et al. are related to investigation of methylcellulose as a possible temporary substrate having thermoresponsive properties. Thermoreversible properties of methylcellulose hydrogels were investigated. The hydrogel composed of 8% w/v of methyl cellulose with 0.05 M Na2SO4 had a thermoreversability temperature of 37°C (Abstract). In 
The teachings Palasis are related to a method of site-specific delivery of a therapeutic agent to a target location within a body cavity (Abstract). The therapeutic agent includes proteins (paragraph bridging columns 4 and 5). Bone morphogenic proteins are encompassed. The known proteins include BMP-2 - BMP-16 (column 6 lines 10-16).

	The teachings of Mitra and Shih modified with Ma are related to microparticles suitable for drug delivery and it would have been obvious to have combined their teachings because they are in the same field of endeavor. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Shih modified with Ma by replacing polyethylene microparticles with microparticles formed from a biodegradable polymer, with a reasonable expectation of success because Shih teaches that microparticles may be formed from a non-biodegradable polymer such as polyethylene or a biodegradable polymer (column 6 lines 1-15). It would have been obvious to have selected chitosan as the biodegradable polymer, with a reasonable expectation of success because Mitra teaches that chitosan is a suitable biodegradable polymer for making microparticles intended for drug delivery systems. One of ordinary skill in the art would have been motivated to select chitosan because it was known as a biocompatible, biodegradable, and nontoxic natural polymer with excellent film-forming ability according to Mitra. The selection of a known material suitable for its intended purpose supports obviousness. 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoreversible hydrogel in Shih modified with Ma and Mitra by utilizing a blend of thermoreversible polymers as the thermoreversible hydrogel, with a reasonable expectation of success because Shih teaches that the thermoreversible hydrogel comprises a blend of polymer. It would have been obvious to have selected methylcellulose and added it to Shih’s thermoreversible hydrogel, with a reasonable expectation of success because it was known from Altomare that methycellulose is useful for making a hydrogel that thermoreverses at 37°C. One of skill would have been motivated to use methylcellulose because Shih requires the thermoreversible hydrogel to gel at 37°C and Altomare showed that methylcellulose gels at 37°C. There would have been a reasonable expectation of success in combining methylcellulose with alginate crosslinked with calcium because Ma teaches that alginate Ca may be combined with additional polymers including cellulose. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. 
The teachings of Palasis and Shih modified with Ma, Mitra, and Altomare are related to compositions for localized delivery of therapeutic agents including bone morphogenic protein, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected BMP-2, BMP-7, BMP-9, or a combination thereof and utilized it as the first active agent in Shih’s composition, with a 
Regarding claim 24, Shih teaches that active agent may be loaded in the microparticle until the microparticle structure, and/or gelation properties of the polymer or copolymer are adversely affected. From about 0.0001 to 30% by weight of a drug may be loaded into a microparticle. The drug carrying microparticles will generally make up between 0.0001 to 30% by weight of the formulation. These ranges of drug/microparticle loading and not limited. Provided that functionality is maintained, drug loadings outside these ranges are encompassed (column 9 lines 50-67). The claimed concentration ranges drugs are obvious because they overlap with the prior art concentration ranges. A person of ordinary skill in the art would have been capable of determining the concentration of active agent in a dose. The application was reviewed and there is no evidence that the claimed ranges are critical.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated February 12, 2021, applicant traversed the rejections. 
Applicant’s arguments were fully considered, but are not persuasive for the following reasons.
	Applicant’s arguments directed to unexpected results are not persuasive because the applicant has not shown with data that the effect of the combination of BMP-9 and VEGF provides a greater than expected result. The data presented in the examples is inconclusive because the effect of BMP-9 was not reported. Therefore, it cannot be determined whether or not 
	Applicant’s arguments directed to the combination of VEGF and BMP, and the location of BMP and VEGF in the composition are not persuasive because Shih teaches that the composition comprise an active agent that includes VEGF, BMP, among others, and their combinations. Shih further teaches that the composition contains an active agent coated on the microparticles and an additional active agent incorporated into the hydrogel. Shih does not limit the location of either active agent, therefore when BMP and VEGF are present in the composition, any one of the two possible configurations would have been obvious including the claimed combination. The application was reviewed, and the applicant has not presented any evidence that the location of the two active agents is critical.    
	Arguments directed to the secondary reference Ma are not persuasive because the reference was relied upon for crosslinked alginate. The teachings of Shih met the remaining claim limitations as described above. 
	Applicant’s arguments directed to concentration ranges in claim 4 are not persuasive because the applicant has not provided any evidence that a skilled artisan would not attempt the claimed ranges with a reasonable expectation of success. The application was reviewed and there 
	Arguments related to Palasis are not persuasive because Palasis was relied upon for the teachings of specific BMPs. The remaining limitations are met with Shih and Ma as described above. 
	Arguments directed to the rejections of claims 18-20 over Shih are not persuasive. Rejections were modified to address the newly added limitations. 
	Newly added claims 21-24 were addressed in the rejection.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 

/Alma Pipic/
Primary Examiner, Art Unit 1617